UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


LATREED GAYLAND JACKSON,                          §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:18-CV-636
                                                  §
WARDEN DALLAS JONES,                              §
                                                  §
                Respondent.                       §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Latreed Gayland Jackson, proceeding pro se, filed this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241. The court referred this matter to the Honorable Keith F. Giblin,

United States Magistrate Judge, for consideration pursuant to applicable laws and orders of the

court. The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge recommending the petition be dismissed.

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed.

                                              ORDER

         Accordingly, the findings of fact and conclusions of law set forth in the report are correct

and the magistrate
         .         judge’s report is ADOPTED. An appropriate final judgment will be entered.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 4th day of March, 2019.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
